Citation Nr: 1234114	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating for service-connected gunshot wound of the left medial thigh, currently rated 30 percent disabling, to include whether additional separate ratings are warranted for involvement of multiple Muscle Groups.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in August 2011, when it was remanded for additional development.

The August 2011 VA examination report specifically clarified that the gunshot wound of the left thigh involved multiple Muscle Groups of the left thigh.  The Board has accordingly recharacterized the issue on appeal to contemplate the broader scope of left thigh muscular disability under consideration in this case.

The Board observes that during the processing of the Board's August 2011 remand, a June 2012 RO rating decision granted service connection for scars associated with the left thigh gunshot wound.  The Veteran has not appealed any aspect of that assignment of a separate disability rating for scarring.  No appeal of such rating has been prepared for Board review at the Agency of Original Jurisdiction, and that rating is not currently before the Board in this case.

The Board also observes that during the course of this appeal, a June 2009 RO rating decision granted service connection for left knee instability with degenerative joint disease as secondary to the gunshot wound of the left thigh.  The Veteran has not appealed any aspect of that assignment of a separate disability rating for left knee disability.  No appeal of such rating has been prepared for Board review at the Agency of Original Jurisdiction, and that rating is not currently before the Board in this case.

The Veteran testified at a Board hearing in January 2011.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, after the Board had undertaken appellate review of this case, a new VA examination report was added to the record presenting evidence pertinent to the issue on appeal.  The VA examination was conducted on August 28, 2012, one month after the case was received at the Board.  The record of the VA examination was added to Virtual VA during September 2012, while the Board was in the process of appellate review.  The new VA examination report substantially changes the evidentiary record of this appeal and, furthermore, introduces critical uncertainty and ambiguity which prevent adequate appellate review from proceeding.  The Board notes that the Veteran has not waived his right for review of this new evidence at the Agency of Original Jurisdiction (AOJ), and no AOJ adjudication of the issue on appeal has had the benefit of review of this highly pertinent new evidence.  With consideration of the substantial information just now added to the record and the need for clarification of certain crucial findings, the Board believes that remand for AOJ development and readjudication is the most appropriate action at this time.

When the Board previously remanded this case in August 2011, the Board requested that a VA examination determine the severity of the service-connected residuals of a gunshot wound involving Muscle Group XIV, to include determining whether any other Muscle Groups were involved.  The resulting August 2011 VA examination report specifies that Muscle Group XIV and Muscle Group XV were involved in the through-and-through gunshot wound, and presented detailed findings concerning the nature and severity of the left thigh disability.

It appears that separate claims, not on appeal, may have somehow led to the new  August 2012 VA examination report which features a completed Disability Benefits Questionnaire report directly evaluating muscle injuries.  On one hand, if the new August 2012 VA examination report addressing the Muscle Groups of the lower extremities was not intended to address the gunshot wound residuals in connection with this current appeal, the report clearly presents indications of a substantial increase in the severity of disability relative to that shown in the previous VA examination report from August 2011.  With a showing of an increase in severity in disability since the last VA examination addressing the issue on appeal, a new VA examination that adequately and thoroughly addresses the matter on appeal is warranted.  See VAOPGCPREC 11-95 (1995).  On the other hand, if the new August 2012 VA examination report was intended to address the issue currently on appeal (which would be highly irregular because the appeal was located at the Board at the time of the examination), the report does not present sufficiently clear and specific findings permitting the Board to distinguish the symptoms attributable to the service-connected disability currently on appeal.  In either event, additional development is now necessary.

The August 2012 VA examination report presents a great number of findings that are highly pertinent to the issue on appeal, while also presenting confusing and ambiguous indications that must be clarified prior to the possibility of an adequately informed rating determination.

The report begins by diagnosing a left leg gunshot wound with a set of other related diagnoses specific to the left leg.  The report goes on to indicate involvement of Muscle Groups XIII, XIV, XV, XVI, and XVIII for both legs.  The report also indicates involvement of Muscle Groups XI and XII for the right leg only.  The prior evidence, including the August 2011 VA examination report, had only suggested or indicated involvement of the left thigh's Muscle Groups XIV and XV.  The AOJ has thus far assigned a disability rating only apparently contemplating Muscle Group XIV of the left thigh, and the indications of involvement of Muscle Group XV raised the need for the Board to consider whether additional separate ratings for Muscle Group XV were warranted.  The August 2012 VA examination report's substantial expansion of the number of Muscle Groups involved may have a highly significant impact upon the number and level of various disability ratings for assignment.  However, the new findings are highly confusing to the extent that they are so different from the findings in prior evidence, without explanation, and because the report does not explain the nature of the involvement of the numerous additional Muscle Groups.

The inclusion of a number of Muscle Groups of the right leg, where the gunshot is established to have penetrated only the left thigh and where the only identified diagnoses in the report are specifically limited to the left leg, strongly suggests that the report is including Muscle Groups that are not directly associated with the gunshot injury on appeal (even if they may be secondary consequences resulting from the original gunshot wound due to such factors and compensation, altered gait, or other secondary pathologies).  The issue on appeal concerns rating the gunshot injury itself, while separate pending claims that are not on appeal concern additional disabilities that may be secondary to the residuals of the original gunshot wound.

To the extent that the August 2012 VA examination report may be listing together all Muscle Groups of the lower extremities without distinguishing between those directly affected by the gunshot wound and those affected only by secondary but distinct pathology subject to separate pending claims, greater clarity and specificity are required.  The Board must be able to determine which aspects of disability are to be rated as residuals of the gunshot wound currently on appeal.  The August 2012 VA examiner's remarks merely indicate that various left leg diagnoses (not further discussing Muscle Groups or the right leg) are related to the Veteran's left knee disability, which itself has been service-connected as secondary to the left thigh gunshot wound but is a distinct secondary disability.

Additionally, the August 2012 VA examination report presents indications of "Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track" with "loss of deep fascia," "Soft flabby muscles in wound area," "Induration or atrophy of an entire muscle following history of simple piercing by a projectile," and "Adaptive contraction of an opposing group of muscles" among other findings that are highly pertinent to application of the rating criteria and which present a remarkable apparent contrast to prior VA examination report findings.  It is important that the Board obtain clarification as to (1) whether these findings pertain specifically to the Muscle Groups associated with the specific pathology at issue in this appeal (once those Muscle Groups have been adequately identified), (2) which Muscle Group disability features are manifested in each Muscle Group, and (3) whether each finding is likely a significant recent increase in the severity of the disability or, rather, reflects this examiner's characterization of features of disability that are likely longstanding characteristics of the gunshot wound damage (and which prior medical reports perhaps overlooked).

The AOJ has not issued any supplemental statement of the case, nor any other manner of rating decision, addressing the information in the August 2012 VA examination report with regard to this appeal nor any other pending claim on appeal.  Even if, hypothetically, the Veteran were to waive initial AOJ review, there is insufficient clarity regarding the findings of the VA examination report to proceed with appellate review at this time.  Without AOJ adjudication of the Veteran's other pending left leg and right leg disability claims (that are not on appeal) and/or without some manner of clarification concerning the essential findings presented in the August 2012 VA examination report, the Board cannot identify which findings directly correspond to the left thigh gunshot wound rating on appeal and which are associated with separate (perhaps secondary) diagnoses in the purview of separate adjudications outside of this appeal.

The uncertainty in this case should be addressed by an addendum to the August 2012 VA examination report that reconciles the new findings with the significantly contrasting findings in the prior pertinent medical evidence.  The VA examiner should specify which Muscle Groups and which symptoms or deficits are residuals of the gunshot would itself (including which Muscle Groups were damaged by the track of the missile) and then separately clearly identify which Muscle Group deficits and symptoms are not part of the residuals of the gunshot wound itself (were not damaged by the track of the missile).  This addendum must address the prior medical evidence and, with regard to the significant additional findings in the August 2012 report, reconcile the inconsistencies (for instance, by explaining which new findings likely reflect recent new developments in the progress of the disability versus which new findings reflect a disagreement with prior examination reports concerning the nature and scope of likely longstanding gunshot wound residuals).

The uncertainty in this case may be partially relieved by the eventual completion of the AOJ's pending adjudication of various other pending claims.  However, in light of the August 2012 VA examination report's apparent ambiguous blending together of findings directly associated with the gunshot wound residuals on appeal with findings associated with the other pending claims, the issue currently on appeal has become intertwined with pending claims not on appeal.  The eventual completion of the intertwined pending adjudications may resolve some of the uncertainty now affecting this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to the medical professional responsible for the August 2012 VA examination report's medical analysis concerning the Veteran's muscle disabilities, if available, so that the expert may author an addendum to clarify and amend the information previously presented in the report.  If this examiner is unavailable, the Veteran should be scheduled for a new VA examination with an appropriate examiner in order to determine the severity of his service-connected residuals of a gunshot wound involving multiple Muscle Groups around the left thigh.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should respond to the following:

a)  The VA examiner should specify which Muscle Groups and which symptoms or deficits are residuals of the gunshot would itself (including which Muscle Groups were damaged by the track of the missile) and then separately clearly identify which Muscle Group deficits and symptoms are not part of the residuals of the gunshot wound itself.

b)  This addendum must address the prior medical evidence presenting findings that differ significantly from those in the August 2012 VA examination report.  With regard to the significant additional findings in the August 2012 VA examination report that are not consistent with the prior VA examinations of the Veteran's lower extremities (particularly the VA examination reports of June 2006, March 2009, and August 2011), the examiner should reconcile the inconsistencies (for instance, by explaining which new findings likely reflect recent new developments in the progress of the disability and which new findings reflect a disagreement with prior examination findings concerning the nature and scope of likely longstanding gunshot wound residuals).

In particular, the examiner should provide more specific explanation of the August 2012 findings of : "Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track" with "loss of deep fascia," "Soft flabby muscles in wound area," "Induration or atrophy of an entire muscle following history of simple piercing by a projectile," and "Adaptive contraction of an opposing group of muscles."  It is essential that the examiner clarify which Muscle Groups are involved in each specific finding, and which Muscle Groups are not involved.

Please also clarify whether these findings are likely a significant recent increase in the severity of the disability or, rather, reflect the examiner's characterization of features of disability that are likely longstanding features of the gunshot wound damage (and which prior medical reports perhaps overlooked).

A rationale should be provided for all opinions.

2.   In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly and completely answered, with a rationale furnished for all opinions. If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  Following completion of the above, and any other necessary development (to include resolution of any intertwined claims involving service connection for other disabilities involving lower extremity Muscle Groups), the issues on appeal should be readjudicated (to include with consideration of whether separate ratings are warranted for each distinct Muscle Group found to be included in the scope of the residuals of the gunshot wound on appeal).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



